 

Steven J. Moser

Direct: 631.759.4054

Text: 631.759.4054

Fax: 631.759.4054
smoser@moseremploymentlaw.com

November 11, 2019

VIA ECF

Sandra J. Feuertstein, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: Scott et al v. Whole Foods Market Group, Inc., 18-cv-00086-SJF
Opposition to Whole Foods’ Motion to Stay Discovery

Dear Judge Feuerstein:

I write to oppose Whole Foods’ motion for a stay of discovery, and to request an
extension of time to respond to the numerous motions to quash filed last week by Whole Foods.

According to attorney Pardo, Whole Foods is the true victim in this case. It is the victim
of a brazen scheme to extort and defraud Whole foods. More specifically, this lawsuit is nothing
more than an “abuse [of the] court system in an attempt to extort” Whole Foods! and “the claims
are fraudulent.’2 Whole Foods has informed the Court that the “dismissal of this lawsuit” is
“inevitable.”

Whole Foods’ Claim that Mr. Meynard was not a “Manual Worker” is false and
unsupported.

Whole Foods is denying that Meynard spent at least 25% of his time engaged in physical
labor. See Compl. (ECF No. 1), Ans. (ECF No. 24), & Amen. Ans. (ECF No. 29), at {f] 18-19.
This is not surprising, as Whole Foods is denying that it employed any manual workers in the
State of New York. See Compl., Ans., & Amen. Ans. ff 23, 31, 33, 41.

Yes. According to Whole Foods, not a single one of its more than 3000 grocery store
employees who stocked shelves, unloaded trucks, organized produce, bagged groceries, operated
cash registers, scanned groceries, walked with customers, recovered grocery carts, sliced deli
meats and cheeses, cooked food, butchered meat and fish, cleaned the bathrooms, or cleaned the
store was a manual worker. See id. These workers spent at least 75% of their working hours
doing “thinking” work. See id.

 

1 Whole Foods’ Letter to the Court, Sept. 9, 2019 (ECF No. 34, at 1)
2 Whole Foods’ Letter to the Court, Sept. 9, 2019 (ECF No. 34, at 2)
3 Whole Foods’ Letter to the Court, Sept. 16, 2019 (ECF No 39, at 1)

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK 11542
Opposition to Whole Foods’ Motion to Stay
November 11, 2019
Page 2 of 4

vy

Moser LAW FirM, PC. #4
-

Z

Why did Whole Foods ask for permission to pay ‘its manual workers’ biweekly if it not
employ manual workers in the State of New York? It defies logic to believe that Whole Foods
paid very expensive attorneys to apply for a waiver that it did not need.

Whole Foods insists that since Meynard’s job title was “Produce Buyer/Specialist”, he
was not a manual worker. However, “[w]hether an employee is a manual worker. . .is
determined by the duties performed by the worker, not by the job title[.!” NYS DOL Opinion
Letter RO-08-0061 (Dec 4, 2008)(emphasis supplied). Therefore, at least according to the NYS
DOL, Meynard’s job title is irrelevant.

The actual physical requirements of a grocery buyer at Whole Foods include the
following:®
Must be able to lift 50 pounds.
In an 8-hour workday: standing/walking 6-8 hours.
Hand use: single grasping, fine manipulation, pushing and pulling.
Work requires the following motions: bending, twisting, squatting and
reaching.
e Ability to use tools and equipment, including box cutters, electric pallet
jacks, and other heavy machinery.

Whole Foods has disregarded the Court’s Direction (and its own promise) to Proceed with
Discovery.

On April 10, 2019, the Court directed the parties to serve discovery demands on or before
April 17, 2019. Plaintiffs’ discovery requests were served on April 17, 2019 and specified a
response date of May 17, 2019.

As of September 12, 2019, Whole Foods had not responded to the discovery requests,
instead claiming that there was an indefinite stay of discovery pending the Court’s decision on
Whole Foods’ Motion for Reconsideration. Plaintiff filed a motion to compel.’ Whole Foods
responded that “there [was] no discovery dispute”, because Whole Foods had already agreed to
respond to Plaintiffs’ Interrogatories and Document Requests on or before October 10, 2019.
(ECF No. 39, at 2). Considering Whole Foods’ representation that it had agreed to respond,
Plaintiffs thought it best to wait until October 10, 2019.

The long-awaited response to Plaintiff's April 17, 2019 discovery requests was received
from Whole Foods on October 10, 2019. Despite the Court’s April 10, 2019 direction that
discovery should proceed, and Defendant’s representation to the Court on September 12, 2019
that there was “no discovery dispute”, Whole Foods furnished a “response” that consisted of
clever objections, but little else. Whole Foods refused to list job titles of New York employees.
It refused to furnish job descriptions for the named plaintiffs, and even refused to state when it
first became aware of the requirements of NYLL § 191.

 

4 See Exhibit 1 (“requesting permission to pay all its manual employees on a bi-weekly basis.”)(emphasis supplied).
> A copy of the opinion Letter is annexed hereto as Exhibit 2.

6 A copy of the produce buyer job obtained from Whole Foods’ Website is attached as Exhibit 3.

7 See ECF No. 38 (erroneously filed with the assigned Magistrate Judge).
Opposition to Whole Foods’ Motion to Stay

  

November 11, 2019 Z Ae
Page 3 of 4 MOSER LAW FirRM, P.C. e

On October 22, 2019 Plaintiffs furnished a good faith letter to Whole Foods. A copy of
this letter is annexed hereto as Exhibit 4. In early November, Whole Foods flat-out refused to
provide any discovery.

Whole Foods Rule 12(c) motion should be stricken, and the motion is not Unopposed

In addition to expending its time avoiding its discovery obligations, Whole Foods has
expended significant effort to making dispositive motions. In fact, before giving the Court time
to rule on its second dispositive motion (the motion for reconsideration), Whole Foods served a
third dispositive motion (a Rule 12(c) motion) on September 9, 2019. (ECF No. 33). Whole
Foods refused to consent to a briefing schedule on the Rule 12(c) motion. On September 17,
2019, Plaintiffs moved to extend the time to respond to the motion. (ECF No. 40). Then, before
giving the Court a chance to rule on Plaintiffs’ Motion for an extension, Whole Foods filed its
motion papers, and declared its motion “unopposed.” (See ECF No. 43).

Whole Foods Rule 12(c) motion is improper and should be stricken because it contains a
motion for sanctions under Rule 11. Rule 11(b) requires that a “motion for sanctions must be
made separately from any other motion” and may not be “presented to the court if the challenged
paper. . . is withdrawn or appropriately corrected within 21 days.” When Plaintiffs pointed out
that Whole Foods’ was in violation of Rule 11(b), Whole Foods cleverly responded that it is not
making a “motion” for sanctions. Instead, it is requesting an “order to show cause” as to why
sanctions should not be imposed. (See ECF No. 41, at 3). Even if the motion is not stricken,
with leave of the Court, Plaintiffs will show why this latest motion should also be denied.

Instead of complying with basic discovery obligations, Whole Foods is pretending it is on a
mission to investigate fraud

Instead of simply defending a lawsuit for failure to timely pay wages, Whole Foods is
now on a quest for the “truth”, and to undercover the fraud perpetrated against it. As part of this
mission, Whole Foods has made repeated accusations against Mr. Meynard. See ECF No. 34, at
1 (“Plaintiffs [have made] purposeful misstatements and omissions.”); ECF No. 34, at 1
(“Meynard relied on vagueness and omission”); ECF No. 39, at 2 (“Meynard misrepresented his
relevant past employment position.”); ECF No. 41, at 1 (Meynard “has made misrepresentations
to the Court about the position he held by intentionally omitting his irrelevant position from the
Complaint.”); ECF No. 42-1 (accusing Plaintiffs of “misrepresentation” at least six times). Do
not fear, because counsel for Whole foods has “‘expos[ed] the misrepresentations.” (ECF No. 39,
at 1)(see ECF No. 39, at 2 (bodly asserting that “Plaintiffs have been exposed as trying to
mislead the Court.”’)).

According to whole foods, Meynard had a plan to “abuse the court system in an attempt
to extort” Whole Foods.’ And how did he commit this fraud on Whole Foods? He filed a
complaint claiming that he spent more than 25% of his working time engaged in physical labor
but omitted his job title.” That’s it. In other words, despite the fact that the Department of Labor
considers job titles irrelevant in determining whether an employee is a manual worker, Whole

 

8 Whole Foods’ Letter to the Court, Sept. 9, 2019 (ECF No. 34, at 1)
° See ECF No. 42-1, at 8-9 (claiming that Meynard “omits the position” he held at Whole Foods).
Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 4 of 17 PagelD #: 346

Opposition to Whole Foods’ Motion to Stay

November 11, 2019 MOSER LAW FIRM, P.C.
Page 4 of 4

 

Foods is accusing Meynard of “legal extortion” because he failed to include this irrelevant
information in the complaint.

Conclusion

Whole Foods claims that it only discovered this “fraud” a full year and a half after the
lawsuit was commenced, and wants Mr. Meynard and Mr. Scott punished. But Whole Foods
really is not interested in punishing Mr. Meynard or Mr. Scott. It is really interested in
obstructing discovery, because it has calculated that engaging in discovery is a losing game.

If Whole Foods spent half the time complying with its discovery obligations as it did
trying to avoid them, discovery would be complete by now. Plaintiff therefore respectfully
requests that Whole Foods’ Motion for a Stay be Denied. In addition, I will be unable to address
the numerous motions to quash which were filed late last week due to a medical procedure
scheduled for tomorrow. Therefore, I request a one-week extension to oppose the numerous
motions to quash.

     
   

lly submitted,

/, Steven J. Moser

f

/
Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 5 of 17 PagelD #: 347

EXHIBIT 1
a.

o~

Proskauen>

 

 

 

December 22, 2011 Fredric C. Leffler
‘ Santor Counsel
d 212.969.3570
£212.989,2900
fletiler@proskauer.com
/

BY : EXPRESS

Ms. Annemarie Culberson

Senior Labor Standards Investigator

New York State Department of Labor We RECEIVED

Division of Labor Standards  ALBAST OF Lapp

Permit and Certificate Unit, Room 266A “my

State Office Campus, Building 12 . DEC 23 201

Albany, New York 12240 dine

, OF Lasop,
PERaary a carn DaRDs

 

. Weare counsel to Whole Foods Markets Group Inc. (“Whole Foods” or “the Company”).
Whole Foods seeks to apply for a waiver to the requirement that it pay its manual workers
weekly as set forth in New York Labor Law § 191.1(a). Accordingly, pursuant to NYLE §
191.1¢a)(ii), for all Whole Foods Market locations in New York State, the Company requests

- permission to pay all its manual employees on a bi-weekly basis.

The Company seeks this waiver from the weekly pay requirement in order to secure
business and cost efficiencies in accordance with its national practice to pay its employees bi-
weekly. In connection with the Company’s application, in New York State it employs, today,
roughly 3300 employees; in 2010, it employed, in New York State approximately 3300
employees; in 2009, it employed roughly 3000 employees, and in 2008, it employed roughly
2800 employees in New York State. Today, in the United States, Whole Foods employs
approximately 62,000 employees and in 2010, it employed roughly 56,000 employees Company-
wide. This total reflects Company growth, as Whole Foods employed approximately 51,700
employees in 2009, and 51,000 employees Company-wide in 2008. The Company routinely
meets it payroll responsibilities in New York State and utilizes a computerized payroll
recordkeeping system that specifies, at a minimum, hours worked, rate of pay, overtime hours, if
any, overtime rate, gross wages, deductions, net wages, and date of pay for each employee.

|

}
i

 

FL-14-0832 000034

Beijing 7 Raton | Bovlon | Chicago | Hong Kong | Landon | Los Angeles | New Orleans | New York | Newark | Paris | Sado Paulo | Washington, OC
i

Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 6 of 17 PagelD #: 348

PL00487

a

%
%
%
PLO0488

Proskauer> -~

Ms. Annemarie Culberson
December 22, 2011
Page 2

In support of its application, we are providing you with the following information:

1) Tab ! — proof of current insurance from the Company's Workers Compensation and
' ‘Disability Benefits Insurance carriers;

2) Tab 2 ~ executed disclosure information statement regarding unemployment
insurance;

3) Tab 3 — copies of year-end payroll for 2008-2010, plus the third quarter for 2011
showing total numbers of employees;

4) Tab 4~ copies for one or two employees demonstrating computerized payroll system -
reflecting hours worked, rate of pay, deductions, grow and net pay, and date of pay;

and
5) We are advised that Whole Foods’ workers are not represented by any labor unions in

New York.
, * . ”
Following your review of this information, please contact me if you have any questions
‘or require additional information.

Le yours,
on.
ee

- FL-14.0832 000035
Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 8 of 17 PagelD #: 350

EXHIBIT 2
New York State Department of Labor
David A. Paterson, Governor
M. Patricia Smith, Commissioner

 

 

December 4, 2008

 

Re: Request for Opinion
Manual Workers
RO-08-0061

Dear

I have been asked to respond to your letter of May 22, 2008 asking for the Labor Laws
specifically stating that hairdressers and pizzeria workers are “manual workers” who must be
paid weekly and not bi-weekly. You also ask that our response indicate whether manual workers
are entitled to be paid overtime on a weekly basis.

Labor Law §191(a)(i) mandates that all manual workers be paid weekly and not later than
seven calendar days after the end of the week in which the wages are earned. Whether an
employee is a manual worker, which is defined by Labor Law §190(4) as a “mechanic,
workingman or laborer,” is determined by the duties performed by the worker, not by the job title
assigned to such work. The New York State Department of Labor's longstanding interpretation
of these statutes is that employees who spend more than 25 percent of their working time
performing physical labor are "manual workers" who must be paid weekly. The Department
interprets the term “physical labor” broadly to include a wide range of physical activities
undertaken by employees too numerous to list in this letter. However, it is certain that the mere
description of an employee as a hairdresser or pizzeria worker is not sufficient for a
determination that such employee is a “manual worker.” To make such a determination, this
Department would need additional details of the duties and tasks performed by the employees in
question and the approximate amount of time spent in each task or duty. While Counsel's Office
is willing to express opinions as to whether the employees working in such categories could be
considered "manual workers," please be advised that these opinions are advisory only and are not
determinative.

Pizzeria workers are engaged primarily in the pizzeria business wherein pizzas are made
and sold. Implicit in this work is the physical preparation, packaging, and clean up involved in
the making and sale of pizzas and other food items. Activities in connection with this job could
include lifting and carrying large bags of flour, heavy pitchers of water, and boxes filled with

Phone: (518) 457-4380 Fax: (618) 485-1819
W. Averell Harriman State Office Campus, Bidg. 12, Room 509, Albany, NY 12240

wwwabor state. ny.u! bcelis@labor.state.ny.us
-2-

tomatoes, sauce, cheese and other ingredients; cleaning and operating of dough mixing
equipment; preparing dough for proofing and stacking and moving proofing racks; and cleaning
of the prep area, pots and pans, and the food service area and floors at the end of the day.
Employees who spend more than twenty-five percent of their working time in such activities
would be manual workers. Hairdressers cut and style hair. However, the general job duties of a
hairdresser, in addition to cutting, coloring, and styling hair could also involve washing hair,
cleaning the hairdresser’s own work stations, and cleaning wash sinks, equipment, and other
shared work spaces in the salon. Since the cutting and styling of hair, along with any of these
other tasks, necessarily involves physical labor, such employees would be considered manual
workers.

If you wish to provide a detailed description of the duties performed by the hairdressers
and pizzeria workers described in our letter to our office, we can provide you with a more
definitive response.

In regard to your request that this letter reflect that manual workers are entitled to be paid
their overtime wages on a weekly basis, please take note that the Department of Labor interprets
Labor Law §191(a){(i), referenced above, to mean that manual workers must be paid al] wages
due and owing, including but not limited to overtime wages, on a weekly basis.

This opinion is based on the information provided in your letter of May 22, 2008. A
different opinion might result if the circumstances outlined in your letter changed, if the facts
provided were not accurate, or if any other relevant fact was not provided. If you have any
further questions, please do not hesitate to contact me.

Very truly yours,

aria iii Counsel

By: Jeffrey Mh
Associate Attomey

JGS:jc
ce: Carmine Ruberto
Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 11 of 17 PagelD #: 353

EXHIBIT 3
Proce Bayer ih PAROS, Gan, UnRGH Sates OF ARIK std at WHEE Food’ 17 Pagebage Pots

       

Nees

FOODS CAREE RS Where You'll Work\v = Culture & Benefits \v (/Global/En/Culture) | How To Get Hired \v (/Global/En/Getting-H

/global/en)

 

Department : ,
Store ©“ ISR a RN a : |

 

  

Locatidob ; ~ eee — - dat -§
Park Type, fa ad! (Apply Now (Https://Careers, wholefoodsmarket.com/Global/En/Apply?JobSeqNo=WHFQGLOBALREQ20191 100030)
City, Regular <1) oo = a a -
Utah, : ae '

United sition wi b i.

States 'YPe.

of Full

Amerillne

| Park

| City

 

 

 

 

 

 

Job Description

Orders, replenishes, and merchandises produce and participates in regional programs for purchasing and promotions. Monitors inventory
control and replenishes product based upon WFM ordering standards. Assists in organizing and developing promotional displays and
maintaining OTS standards. All Whole Foods Market Retail jobs require ensuring a positive company image by providing courteous, friendly,
and efficient service to customers and Team Members at all times. All positions must be performed in accordance with team and store Standard
Operating Procedures. Further, Team Members must be prepared and able to perform the duties inherent in other Team Member job
descriptions. All positions must strive to support WFM core values and goals, promote national, regional, and store programs and initiatives, and
ensure adherence to all applicable health and safety regulations including Food Safety and regulatory duties required in the department.

Job Responsibilities
© Purchases and replenishes produce through proper buying procedures.
© Monitors and acts upon open PO reports for both purchases and credits in an accurate and timely manner.
© Controls spoilage and shrink, achieves turn goals, participates in inventory.

¢ Completes spoilage, sampling, temperature, and sweep worksheets as required.

https://careers. wholefoodsmarket.com/global/en/job/WHFOGLOBALREQ20191100030/.... 11/11/2019
Peete Bayeiih PARCEL VKH, UnnediMates OF Amleieal (Stdved & While Pooas 17 Pagelbagé BaPs

Maximizes sales potential through effective and proper procedures for stocking and merchandising products.

Ensures orders for product are timely and accurate to monitor inventory turns

Oversees customer special order procedure.

Analyzes and controls product transfers, waste, and spoilage.

Supports leadership in conducting inventories.

Maintains financial profitability by meeting and exceeding purchasing and sales targets

Arrives to work station on time, appropriately groomed, dressed and ready to work; works all scheduled shifts and attends required
trainings and meetings.

Provides excellent customer service, addresses needs of customers in a timely and effective manner and models suggestive selling
techniques; answers phones and pages promptly and courteously.

Maximizes sales potential through effective and proper procedures for prepping, storing, rotating, stocking, and merchandising product.

Follows and complies, or ensures compliance, with established procedures, including Weights and’ Measures, health and sanitation, and

safe work practices.

Maintains, or ensures maintenance of, a clean and sanitary working and shopping environment, maintains equipment in accordance with
WFM cleanliness and safety standards.

Performs opening, mid, and closing duties as assigned; ensures accuracy of signs and pricing.

Immediately reports safety hazards and violations.

Performs other duties as assigned by store, regional, or national leadership.

Job Skills

Extensive produce product knowledge, including production, distribution, seasonal availability, advances, and trends.

Familiarity and/or willingness to learn about products, nutritional information, and other areas of study.

Working knowledge and application of all produce-related merchandising expectations.

Demonstrates a desire to grow with the Produce team.

Ability to educate team on product knowledge and convey enthusiasm.

Strong basic math skills.

Knowledge and ability to use computer programs such as Microsoft Word, Excel, Outlook, and ordering systems

Strong to excellent communication skills and willingness to work as part of a team.

Ability to deliver information in a clear and respectable manner to fellow Team Members, customers, and vendors.

Ability to meet customer service expectations and standards in all interactions with customers, vendors, and Team Members.

Ability to follow directions and procedures; effective time management and organization skills.

Passion for natural foods and the mission of Whole Foods Market.

Strong work ethic and ability to work in a fast-paced environment with a sense of urgency.

Understanding of and compliance with WFM quality goals.
Experience
¢ 12+ months retail experience.

Physical Requirements / Working Conditions

Must be able to lift 50 pounds.

In an 8-hour work day: standing/walking 6-8 hours.

Hand use: single grasping, fine manipulation, pushing and pulling.

Work requires the following motions: bending, twisting, squatting and reaching.

Exposure to FDA approved cleaning chemicals.

Exposure to temperatures: <32 degrees Fahrenheit (freezing), 32-40 degrees Fahrenheit (refrigerators), >90 degrees Fahrenheit.

Ability to work in wet and dry conditions.

Ability to work a flexible schedule including nights, weekends, and holidays as needed.

Ability to use tools and equipment, including knives, box cutters, electric pallet jacks, and other heavy machinery.

May require use of ladders.

https://careers. wholefoodsmarket.com/global/en/job/WHFOGLOBALREQ20191100030/.... 11/11/2019
Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 14 of 17 PagelID #: 356

EXHIBIT 4
eM 9e

 
   

MOSER LAW FIRM, P.C. #3}
Steven J. Moser Pa
Tel: 516.671.1150x 9
Direct: 631.759.4054 (voice, text & fax)

smoser@moseremploymentlaw.com

 

October 22, 2019

Christopher M. Pardo
Hunton Andrews Kurth LLP
125 High Street, Suite 533
Boston, MA 02110

Re: Scott et al v. Whole Foods Market Group, Inc., 18-cv-00086-SJF-AKT
Dear Mr. Pardo:

Attached please find Plaintiffs’ Corrected Pre-Class Certification Interrogatories and
Requests for Production of Documents to Defendant. You will note the typographical error in
Interrogatories 4, 5, and 6 and Document Requests 2, 3, 4 and 9. Please amend your responses to
Interrogatories 4, 5, and 6 and Document Requests 2, 3, 4 and 9 accordingly.

Notice of Deficiencies in Discovery Responses

Please also note the following deficiencies in your discovery responses dated October 10,
2019, which we request be remedied in your response to the Corrected Pre-Class Certification
Interrogatories and Requests for Production of Documents to Defendant.

1. General Objections. General objections are prohibited by Rule 34(b)(2)(B).

2. Failure to state whether documents have been withheld. You have not
indicated whether responsive documents have been withheld. “An objection must state whether
any responsive materials are being withheld on the basis of that objection.” Rule 34(b)(2)(C).

3. Answering “subject to” and “without waiving” objections. Answering
“subject to” and “without waiving” a litany of general, boilerplate, and sometimes specific
objections is confusing, and leaves Plaintiffs guessing as to whether Whole Foods has produced
all documents and information. .

4. Boilerplate and non-specific objections. Boilerplate objections that a request is
“overly broad” or “unduly burdensome” are insufficient under the Federal Rules. Whole Foods
also claims that some requests are “outside the geographic scope.” These objections are not
specific and therefore violate Rule 34. Please state with specificity all objections, including the
reasons.

5. Assertion of privilege. Please be guided by Local Civil Rule 26.2.

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK 11542
WWW.MOSEREMPLO YMENTLAW.COM
MOSER LAW FIRM, P.C. ey
SJM Letter to C. Pardo Re: Discovery gw
October 22, 2019
Page 2 of 3

6. Failure to state when documents will be produced. In response to some
document requests, Whole Foods simply states that it “will produce” documents.” However,
Rule 34 requires a party responding to a document request to either furnish the documents with
the response or “another reasonable time specified in the response.” See Rule 34(b)(2)(B).
Plaintiffs request production with your amended responses, which are due within 30 days.

7. Refusal to furnish documents or respond to interrogatories pertaining to Mr.
Scott. Whole Foods has refused to provide documents and information for Mr. Scott, claiming
he is “not a proper plaintiff to this litigation.” Whole Foods’ hope that Plaintiffs’ counsel will be
relieved and position that Mr. Scott is not a proper plaintiff are not sufficient bases for refusing
to comply with discovery obligations.

8. Unilateral “redefinition” of the class. Whole Foods apparently has redefined
the class not to include all “manual workers”, but only to include those holding the same position
held by Mr. Meynard in the State of New York. See your response to Document Request No. 2
— claiming that the “appropriate class” is “defined by the position held by Meynard.” Please be
guided by the class as defined in the complaint and the discovery requests.

9. Objection to Request No. 1. Whole Foods objects to Document Request No. 1
on numerous grounds. However, Whole Foods should have already furnished such documents in
its initial disclosures.

10. Interrogatory No. 8. Please state the date on which Defendant became aware of
the requirement to pay manual worker’s weekly.

11. Interrogatory No. 9. Please identify all persons involved in the application to
pay manual workers less frequently than weekly.

12. Failure to organize and/or label documents. The documents produced by
Whole Foods are not organized or labeled to correspond to the document requests. See Rule
34(b)(2)(E)(ii). This makes it even more difficult to determine whether there has been
compliance.

Contact Information for Produce Buyers/Specialists

Finally, the full names, present or last known addresses, present or last known places of
employment, and present or last known telephone numbers of the “twelve (12) individuals” who,
in additionto Mr. Meynard, “held the position of Produce Buyer/Specialist in New York during
the relevant statutory time period of January 5, 2012 through April 27, 2012” have not been
furnished. We request that you furnish this information with five (5) business days of this
request, as this information should have already been furnished in Whole Foods’ Rule 26
Disclosures and in response to Plaintiffs’ Interrogatory No. 1 to Whole Foods.

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK 11542
WWW.MOSEREMPLO YMENTLAW.COM
Case 2:18-cv-00086-SJF-AKT Document 56 Filed 11/11/19 Page 17 of 17 PagelD #: 359

MOSER LAW FIRM, P.C. of
SJM Letter to C. Pardo Re: Discovery F
October 22, 2019

Page 3 of 3

Protective Order

I have attached a proposed simplified protective order.

Very truly yours,

Steven J. Moser

Encl.

Corrected Interrogatories and Document Requests
Proposed Protective Order

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK 11542
WWW.MOSEREMPLO YMENTLAW.COM
